DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-4, in the reply filed on 11/24/2020 is acknowledged.
Claim 1 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.


Claim Rejections - 35 USC § 112
Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 does not recite a transitional phrase “comprising”, “consisting of”, or “consisting essentially of”, so does not define whether the method is limited to the steps presented or if the method may comprise additional elements.
	Claim 2 recites “two-dimensional geometric profile … corresponds to the three-dimensional structure” in lines 5-6, but does not define a required manner of correspondence.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Barrier tape material having a release layer over an adhesive layer on the barrier layer is known, and the prior art discloses methods of removing release layer from an adhesive layer on a tape, such as disclosed by HARRIS (US 2009/0311456), COHEN et al. (US 2004/0151922), BOND et al. (US 9,995,425), and SHUMATE et al. (US 2012/0037259), but the prior art of record does not teach or fairly suggest a method of applying a vapor barrier to a pipe joint wherein two portions of release layer are removed so corresponding adhesive areas are bonded to corresponding areas of the pipe joint, and forming both an overlap seal with a portion of the vapor barrier adhered to itself via the adhesive layer and an edge seal where a portion of the vapor barrier is adhered to a portion of adjacent insulation structure via a portion of the adhesive layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        April 27, 2021